Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 28 recites the limitation "the co-cured polyurethane-based coating material" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Limitation should read “the co-curable polyurethane-based coating material” to match Claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spoonire (US 2014/0294594 A1).
Regarding Claim 1, Spoonire discloses an aircraft turbine blade comprising an “outer composite structure” comprising fiber filaments in an epoxy matrix (para 0025). A polyurethane erosion coating can be applied to the outer composite structure (para 0041), and a co-curable epoxy film adhesive is between the outer composite structure and the polyurethane (paras 0028-0029 and 0038). Given that the epoxy film adhesive is used to wrap the insert section which is part .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10, 12-16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoonire as applied to Claim 1 above, and further in view of Marx et al. (US 2018/0194922) and Cytec (Metlbond 1515-3 Film Adhesive Data Sheet).
Regarding Claims 2-8 and 28, Spoonire discloses all the limitations of the present invention according to Claim 1 above. Spoonire does not disclose the curing temperatures of the composite, adhesive or polyurethane, as claimed in Claims 2-3.
Marx discloses a polyurethane/urea coating, that can be applied to a substrate as a co-curable film layer, and is used as an erosion resistant coating for aircrafts (para 0038). In F2/F14, the polyurethane is bonded directly to an adhesive, and bonded directly to a substrate through said adhesive. A bonding temp of 250 °F is disclosed (para 0115).
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1), and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would be obvious to a person having ordinary skill in the art to modify Spoonire to use the polyurethane/urea coating of Marx and the Metlbond 1515-3 
While there is no disclosure of the cure temperature of the outer composite structure, since Spoonire discloses the outer composite structure comprises epoxy (para 0025) and is co-curable with the epoxy adhesive and polyurethane coating (paras 0028, 0047), it would be obvious to use an epoxy-containing outer composite structure, that is also co-curable at 250 °F.
While there is no disclosure that the co-curable structure of Spoonire in view of Marx and Cytec has a delta E value as claimed in Claims 4-5, given that Spoonire in view of Marx and Cytec disclose a co-curable structure identical to that presently claimed, including epoxy film adhesive Metlbond 1515 identical to that used in the present invention (Specification, para 0067), it is clear that the co-curable  structure of Spoonire in view of Marx and Cytec would inherently have a delta E value identical to that presently claimed.
While there is no explicit disclosure in Spoonire in view of Marx and Cytec that the epoxy film adhesive Metlbond 1515-3 has a gel time as claimed in Claims 6-8 or a pencil hardness value as claimed in Claim 28, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
While there is no disclosure that the co-curable polyurethane coating of Spoonire in view of Marx and Cytec has a UV Radiation Transmissivity value or chemical resistance as claimed in Claim 28, given that Spoonire in view of Marx and Cytec disclose a co-curable polyurethane coating identical to that presently claimed, it is clear that the co-curable polyurethane coating of Spoonire in view of Marx and Cytec would inherently have a UV Radiation Transmissivity value and chemical resistance identical to that presently claimed.
Regarding Claim 9, Spoonire discloses an aircraft turbine blade comprising an “outer composite structure” comprising fiber filaments in an epoxy matrix (para 0025). A polyurethane erosion coating can be applied to the outer composite structure (para 0041), and a co-curable epoxy film adhesive is between the outer composite structure and the polyurethane (paras 0028-0029 and 0038). Given that the epoxy film adhesive is used to wrap the insert section which is part of a stack between the composite structure and the erosion coating, it is clear that the epoxy film adhesive would be in direct contact with the erosion coating (see for instance Fig 6 where insert 106 is in direct contact with erosion coating 
Spoonire does not disclose the curing temperatures of the composite, adhesive or polyurethane.
Marx discloses a polyurethane/urea coating, that can be applied to a substrate as a co-curable film layer, and is used as an erosion resistant coating for aircrafts (para 0038). In F2/F14, the polyurethane is bonded directly to an adhesive, and bonded directly to a substrate through said adhesive. A bonding temp of 250 °F is disclosed (para 0115).
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1) and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would be obvious to a person having ordinary skill in the art to modify Spoonire to use the polyurethane/urea coating of Marx and the Metlbond 1515-3 adhesive of Cytec as the erosion resistant polyurethane coating and epoxy film adhesive applied to the outer composite structure to produce a co-cured structure, since they are both co-curable at 250 °F, that has desired erosion 
While there is no disclosure of the cure temperature of the outer composite structure, since Spoonire discloses the outer composite structure comprises epoxy (para 0025) and is co-curable with the epoxy adhesive and polyurethane coating (paras 0028, 0047), it would be obvious to use an epoxy-containing outer composite structure, that is also co-curable at 250 °F.
Regarding Claim 10, Spoonire in view of Marx and Cytec discloses all the limitations of the present invention according to Claim 9 above, including that the epoxy film adhesive, Metlbond 1515-3 is co-cured at 250 °F and has a Tg of 338 °F (Cytec, pgs 1-2). While there is no explicit disclosure in Spoonire in view of Marx and Cytec that the epoxy film adhesive Metlbond 1515-3 has gel time as claimed, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
Regarding Claims 12-13, Spoonire in view of Marx and Cytec discloses all the limitations of the present invention according to Claim 9 above. While there is no disclosure that the co-cured structure of Spoonire in view of Marx and Cytec withstands direct exposure to a benzyl alcohol-based paint stripping agent as claimed or resists discoloration when exposed to UV radiation as claimed, given 
Regarding Claims 14-16, Spoonire in view of Marx and Cytec discloses all the limitations of the present invention according to Claim 9 above, including that the co-cured structure is an aircraft turbine blade (Spoonire, Abstract).
Regarding Claim 29, Spoonire in view of Marx and Cytec discloses all the limitations of the present invention according to Claim 9 above. While there is no explicit disclosure in Spoonire in view of Marx and Cytec that the epoxy film adhesive Metlbond 1515-3 has a pencil hardness value as claimed, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
While there is no disclosure that the co-curable polyurethane coating of Spoonire in view of Marx and Cytec has a UV Radiation Transmissivity value or chemical resistance as claimed, given that Spoonire in view of Marx and Cytec 
Response to Arguments
In view of Applicant’s amendments of Claims 28-29, the 35 USC 112 rejection of record of Claim 29 is withdrawn. However, the amendments do no overcome the 25 USC 112(b) rejection of Claim 28, because there is still insufficient antecedent basis for the limitation "co-cured polyurethane-based coating material" in line 11.  
In view of Applicant’s amendments to Claims 1 and 9, the 35 USC 102 and 103 rejections of record over Fornes are withdrawn, and new grounds of rejection are made as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787